         Case 7:16-cr-00832-KMK Document 260 Filed 05/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


        v.                                                     Case No. 16-CR-832 (KMK)

                                                                          ORDER
 NICHOLAS TARTAGLIONE,
                                    Defendant.



KENNETH M. KARAS, United States District Judge:

       The Court has conducted a sealed, multi-day hearing to examine whether retained

counsel, or any attorney associated with retained counsel’s law firm, possesses a conflict of

interest that requires his or her disqualification as counsel in this case. Based upon the record

during those sealed proceedings, the Court has found that: (1) attorney John Weider, who had

been acting as one of Defendant’s retained lawyers in this case, possesses an actual, unwaivable

conflict of interest and must be disqualified, (see March 1, 2021 Order (filed under seal)); (2)

Mr. Weider’s conflict of interest should not be imputed to Bruce Barket or any members of his

law firm, (see id.); and (3) to the extent potential conflicts exist for Mr. Barket or any other

members of his law firm, those conflicts are potential, waivable conflicts. After a thorough,

multi-day colloquy, the Court finds that Defendant has knowingly and voluntarily waived said

conflicts, and the Court therefore accepts his waiver.

SO ORDERED.

DATED:         May 25, 2021
               White Plains, New York                  ____________________________________
                                                       KENNETH M. KARAS
                                                       UNITED STATES DISTRICT JUDGE
